By the Court.
Brady, J.
The order made at Special Term in this case must be affirmed. There is no doubt of the power of this Court to permit an amendment by which an appeal may be perfected where a notice of appeal has been served. In this case the notice was served, although it was not served on the respondent. Section 327 does not provide in terms that the service musí be on the party to entitle the *325appellant to relief, and whether the omission to do that, where the notice has been served upon the Clerk of the Court, and the respondent’s attorney, should prevent us from granting the .relief asked, is a matter of discretion to be exercised by this Court. This Court may at Special Term dismiss an appeal for irregularity. The proceedings being regular, however, the appeal must be heard at the General Term even on a question of jurisdiction.
Order at Special Term affirmed with ten dollars costs to appellant, the defendant to abide the event of the appeal from the Marine Court.*

 See subsequent appeal in the same case, post.